                 3:18-cr-30007-SEM-TSH # 50   Page 1 of 14
                                                                                   E-FILED
                                                   Friday, 11 December, 2020 02:19:49 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 18-cr-30007
                                       )
MICHAEL WILLIAMS,                      )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Michael Williams’ Amended

Motion for Compassionate Release (d/e 43) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On June 11, 2018, Defendant entered an open plea of guilty to

one count of Possession with Intent to Distribute 50 Grams or More

of Methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B) and one count of Possession of a Firearm in Furtherance of

a Drug Trafficking Crime in violation of 18 U.S.C. § 924(c)(1)(A)(i).

Minute Entry, June 11, 2018; Indictment, d/e 10. On October 15,


                              Page 1 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 2 of 14




2018, the undersigned district judge sentenced Defendant to a total

term of 120 months of imprisonment, consisting of 60 months on

each of the two counts to be served consecutively to each other.

Minute Entry, October 15, 2018; Judgment 2, d/e 33. A 4-year

term of supervised release was also imposed on each count with the

terms to run concurrently with each other. Minute Entry, October

15, 2018; Judgment 3.

     Defendant is currently serving his sentence at FCI Terre

Haute, in Terre Haute, Indiana. Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed December 11,

2020). Defendant’s projected release date is August 3, 2026. -
                                                             Id.
                                                               -

     On November 27, 2020, Defendant filed a pro se motion for

compassionate release (d/e 41) pursuant to 18 U.S.C. §

3582(c)(1)(A). On December 7, 2020, following the appointment of

the Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release (d/e 43) was filed.

Defendant requests compassionate release due to his health issues

and the COVID-19 pandemic. According to Defendant’s amended

motion, Defendant has been diagnosed with pulmonary

emphysema, chronic obstructive pulmonary disease (COPD),


                            Page 2 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 3 of 14




asthma, high blood pressure, Type II diabetes, and chronic renal

failure. Am. Mot. Compassionate Release 2 (citing PSR ¶ 75).

Defendant also has a body mass index (BMI) of 35.9, which is

considered to be obese. Id. According to Defendant’s motion,

Defendant made a request for compassionate release to the warden

of his facility, which the warden denied. Id. at 10.

     If released from custody, Defendant proposes to reside with his

grandmother at her home in Shelbyville, Illinois. Id. at 22. The

United States Probation Office addressed Defendant’s request for

compassionate release in a Memorandum (d/e 48), but the assigned

Probation Officer learned that Defendant’s grandmother is currently

hospitalized and was therefore unable to contact her. Probation’s

Mem. 1.

     On December 10, 2020, the Government filed a Response

Opposing Defendant’s Motion for Compassionate Release (d/e 49).

The Government argues in the Response that Defendant’s motion

for compassionate release should be denied because Defendant has

failed to exhaust his administrative remedies. Id. at 2. According

to the Government, the Bureau of Prisons (BOP) has no record of

Defendant having sought compassionate release through BOP’s


                            Page 3 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 4 of 14




administrative process prior to filing his motion. Resp. 4. The

Government also argues that if the Court were to consider the

merits of the motion for compassionate release that the Court

should still deny the motion based on Defendant’s criminal history.

Id. at 2.

      As of December 11, 2020, BOP reports 158 active confirmed

inmate cases of COVID-19 and 21 active confirmed staff members

cases of COVID-19 at FCI Terre Haute. See Federal Bureau of

Prisons – COVID-19 Cases, https://www.bop.gov/coronavirus/

(last accessed December 11, 2020).

      On December 11, 2020, the Court held a hearing on

Defendant’s Amended Motion for Compassionate Release by video.

Defendant appeared by telephone from FCI Terre Haute. At the

hearing, the Court heard from Defendant’s Case Manager, who

reported to the Court that Defendant had pursued the

administrative process through BOP and that Defendant was, in the

Case Manager’s words, “court ready.” Based on the Case Manager’s

representations, the Government withdrew its objection to the

motion based on failure to exhaust administrative remedies.

Defendant and his attorney also provided the Court with additional


                            Page 4 of 14
                 3:18-cr-30007-SEM-TSH # 50   Page 5 of 14




information regarding Defendant’s proposed release plan.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of


                             Page 5 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 6 of 14




     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Based on the BOP Case Manager’s representations at the

hearing on Defendant’s motion, the Government withdrew its

objection to Defendant’s motion on grounds of failure to exhaust

administrative remedies. Accordingly, the Court finds that

Defendant has exhausted his administrative remedies as required

by statute.

     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

must determine that “extraordinary and compelling reasons”


                             Page 6 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 7 of 14




warrant a reduction in Defendant’s term of imprisonment and that

the reduction is “consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

If the Court determines that extraordinary and compelling

circumstances warranting a reduction in a defendant’s sentence

exist, the Court must then “consider[ ] the factors set forth in

section 3553(a) to the extent that they are applicable” in order to

determine if a sentence reduction is appropriate under the

particular circumstances of the case. 18 U.S.C. § 3852(c)(1)(A).

     1.   Extraordinary and Compelling Reasons for Release

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     Defendant is a fifty-two-year-old white male who suffers from

pulmonary emphysema, COPD, asthma, high blood pressure, Type

II diabetes, chronic renal failure, and obesity. Am. Mot.


                             Page 7 of 14
                  3:18-cr-30007-SEM-TSH # 50   Page 8 of 14




Compassionate Release 2. On November 2, 2020, the Centers for

Disease Control and Prevention (CDC) revised its guidelines

concerning persons who are at higher risk for severe illness from

COVID-19 based on the available evidence.1 According to the most

recent information from the CDC, “[h]aving COPD (including

emphysema and chronic bronchitis) is known to increase your risk

of severe illness from COVID-19.”2 The CDC’s guidance also

indicates that “[h]aving chronic kidney disease of any stage

increases your risk for severe illness from COVID-19.”3 The most

recent guidance from the CDC also indicates that individuals with a

BMI of thirty or more are at risk of severe illness from COVID.4 As



1. See Coronavirus Disease 2019 (COVID-19) – People at Increased Risk of
Severe Illness – People with Certain Medical Conditions, Centers for Disease
Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
(last accessed Dec. 11, 2020).
2. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#copd (last accessed Dec. 11,
2020).
3. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#chronic-kidney-disease (last
accessed Dec. 11, 2020).
4. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#obesity (last accessed Dec. 11, 2020).

                               Page 8 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 9 of 14




previously stated, Defendant has a BMI of 35.9, which qualifies as

obese. Additionally, the CDC’s guidance states that “[h]aving type 2

diabetes increases your risk of severe illness from COVID-19.”5

Finally, according to the CDC, based on the evidence available at

this time, people with hypertension6 and moderate to severe

asthma7 might be at increased risk of severe illness from COVID-19.

In sum, Defendant—who has four underlying medical conditions

that place him at greater risk and two conditions that may increase

his risk of serious illness or death from COVID-19—remains at risk

of imminent harm. Based on these facts and Defendant’s medical

conditions, the Government does not dispute that extraordinary

and compelling circumstances are present in this case.




5. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#diabetes (last accessed Dec. 11, 2020).
6. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#serious-heart-conditions (last accessed Dec. 11, 2020).
7. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#asthma (last accessed Dec. 11, 2020).

                            Page 9 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 10 of 14




     The Court then must turn to the factors set out in 18 U.S.C. §

3553(a). Defendant is currently serving a 120-month term of

imprisonment for one count of possession with intent to distribute

50 grams or more of methamphetamine and one count of

possession of a firearm in furtherance of a drug trafficking offense.

According to BOP records, Defendant is scheduled to be released

from BOP custody on August 3, 2026.

     Defendant has completed a number of educational courses

during his term of imprisonment. See Inmate Education Data

Transcript, d/e 47-3. Defendant has also been assigned to the

Camp GM Machine detail and has received satisfactory evaluations

from his supervisor. Summary Reentry Plan – Progress Report, d/e

47-5. Defendant has also completed a drug education program and

has no disciplinary history while in the custody of BOP. Id.

     The Probation Office was unable to investigate Defendant’s

proposed residence if he is released based on Defendant’s

grandmother’s hospitalization, but at the hearing on Defendant’s

motion, Defendant stated that he believed he would be able to

reside at his grandmother’s residence immediately. Additionally,

Defendant expressed remorse for his criminal conduct and stated


                            Page 10 of 14
                 3:18-cr-30007-SEM-TSH # 50    Page 11 of 14




that he does not wish to return to his former way of life. Defendant

further stated that he struggled with drug addiction, but that he

has now been abstinent for three years. The Court has considered

the factors in § 3553(a) and concludes that they entitle Defendant

to compassionate release.

     2.    Sentencing Commission Policy Statements

     The relevant policy statement, § 1B1.13 of the Sentencing

Guidelines, explains that a sentence reduction under § 3582(c)(1)(A)

may be ordered where a court determines, “after considering the

factors set forth in 18 U.S.C. § 3553(a),” that “(1)(A) extraordinary

and compelling reasons warrant the reduction; . . . (2) the

defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g); and (3) the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13 (2018).

     The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a

sentence reduction.8 U.S.S.G. § 1B1.13 cmt. n.1. One of the


8. The Court notes that § 1B1.13 of the Sentencing Guidelines has not been
amended to reflect all of the additional language added to 18 U.S.C. §
3582(c)(1)(A). As it stands, § 1B1.13 only refers to a reduction “upon the

                              Page 11 of 14
                  3:18-cr-30007-SEM-TSH # 50     Page 12 of 14




circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). As discussed above, in this case, Defendant

has serious underlying physical and medical conditions which are

present in combination with the extraordinary and compelling

reason presented by the COVID-19 pandemic.

      The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13. If released, if Defendant quarantines himself and practices

social distancing, that will diminish the risk of spreading the virus.

Most of Defendant’s prior convictions are for driving offenses. See

PSR 9-17. As mentioned previously, Defendant has no BOP

disciplinary history has completed drug education classes and


motion of the Director of the Bureau of Prisoners,” which is not the situation
here. No sentencing policy provides guidance for when a defendant files a
motion. Nevertheless, the Court still considers § 1B1.13.

                                Page 12 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 13 of 14




educational coursework while in custody.

     Therefore, the Court finds that Defendant has satisfied all

requirements for compassionate release.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Michael Williams’

Amended Motion for Compassionate Release (d/e 43) is GRANTED.

The Court hereby reduces Defendant’s term of imprisonment in this

case from 120 months to time served plus 72 hours.

     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend six months in home

confinement, with the first fourteen days to be spent in isolation.

The home confinement shall start as soon as possible after his term

of supervised release begins. During his term of home confinement,

Defendant shall be monitored by telephonic monitoring until such

time as it is safe for the Probation Office to implement electronic

monitoring. All other aspects of Defendant’s sentence shall remain

the same. Defendant’s pro se motion for compassionate release

(d/e 41) is DENIED as MOOT.

     By text order dated December 11, 2020, the Court directed the

Bureau of Prisons to administer a COVID-19 test on Defendant


                            Page 13 of 14
                3:18-cr-30007-SEM-TSH # 50   Page 14 of 14




within 24 hours of that text order and to place Defendant in

isolation. The Bureau of Prisons is DIRECTED to provide the test

results to the Court and to the attorneys for the parties. If

Defendant tests negative, BOP is DIRECTED to release Defendant.

If Defendant tests positive, the Court will set a hearing on the

matter. The Clerk is DIRECTED to send a copy of this Opinion to

FCI Terre Haute.

     Defendant must further observe a fourteen-day isolation

period beginning at the time of his release, including while he

travels from FCI Terre Haute to his residence. Defendant shall

travel to his residence in a vehicle with three-row seating that

allows him to follow the CDC’s social distancing guidelines, which

include staying at least six feet from others and wearing a face

mask and gloves.



ENTER: December 11, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                            Page 14 of 14
